department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi b05 - plr-146423-07 date date internal_revenue_service number release date index number ------------------------------------------- ---------------------------- ---------------------------------- partnership address month date office legend ------------------------------ ------------------------------- ----------------------------- ----------------------- ------------------------------- ----------------------------- ---------------------- -------------------------- ---------------------------------- ------------- ---------------------------- --------------------- --------------------------------------- dear -------------------------------- this letter responds to your letter dated date and subsequent correspondence submitted on your behalf by your authorized representative requesting an extension of time pursuant to sec_301_9100-1 of the procedure and administration regulations to file form_8693 low-income_housing disposition bond to post bond under sec_42 of the internal_revenue_code in order to avoid recapture of the low- income housing_credit under sec_42 plr-146423-07 under the facts represented in your letter and subsequent correspondence in month you purchased a limited_partnership_interest in partnership partnership owned a building located at address which qualified for low-income_housing tax_credits under sec_42 on date prior to the end of the building’s 15-year compliance_period the building was sold by partnership to an investor you represent that for purposes of sec_42 the investor intends to continue to operate the building as a qualified_low-income_building for the remainder of the building’s 15-year compliance_period you did not timely file form_8693 for the disposition of your interest in the building located at address that was sold by partnership on date you have made representations explaining why form_8693 was not timely filed sec_42 provides that if a as of the close of any taxable_year in the compliance_period the qualified_basis of any building with respect to the taxpayer is less than b the amount of the basis as of the close of the preceding_taxable_year then the taxpayer’s tax for the taxable_year must be increased by the credit recapture_amount however under sec_42 the taxpayer will be discharged from liability for any additional tax if a the taxpayer furnishes to the secretary a bond for a satisfactory amount and period and b it is reasonably expected that the building will continue to be operated as a qualified low-income credit building for the remainder of its compliance_period guidance on the amount of bond considered satisfactory by the secretary and the period of the bond required is provided in revrul_90_60 1990_2_cb_3 this revenue_ruling specifies that if a taxpayer furnishes a bond under sec_42 for the disposition of an interest in a qualified_low-income_building the taxpayer will be treated solely for purposes of applying sec_42 to the disposition as if the taxpayer had not disposed of the interest instead the taxpayer’s recapture if any for the disposed-of interest will be determined under the rules of sec_42 by deeming the taxpayer to continue to own the disposed-of interest and by determining the qualified_basis for the deemed interest in accordance with the rules of sec_42 the taxpayer will not however be treated as claiming any additional low-income_housing_credit for the disposed of interest for any period following the disposition the bond must be provided for the remainder of the building’s 15-year compliance_period after the disposition plus an additional months sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 provides that the term regulatory election means an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin announcement 1994_31_irb_87 notified the public of form_8693 and specified that form_8693 should be submitted to the internal plr-146423-07 revenue service within days of a disposition of a low-income_housing_credit building or interest therein on which the taxpayer wants to avoid recapture of the credit under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 for a taxpayer to make a regulatory or statutory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and the granting of relief will not prejudice the interests of the government in the present case based solely on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been met accordingly you are granted an extension of time to post a disposition bond pursuant to sec_42 for the disposition of your interest in the building resulting from the sale of the building by partnership as a result you will be treated solely for purposes of applying sec_42 to the disposition as if you had not disposed of the interest instead your recapture if any for the disposed-of interest will be determined under the rules of sec_42 by deeming you to continue to own the disposed-of interest and by determining the qualified_basis for the deemed interest in accordance with the rules of sec_42 you will not however be treated as claiming any additional low-income_housing_credit for the disposed-of interest for any period following the disposition the bond must be provided for the remainder of the 15-year compliance_period after the disposition plus an additional months the election to post a disposition bond under sec_42 is reported by filing the required completed form_8693 within days from the date of this letter the form_8693 along with a copy of this letter is to be filed with the internal_revenue_service p o box attn lihc unit dp south philadelphia campus bensalem pa copies of this letter are enclosed for this purpose in addition if and when you receive a copy of the approved form_8693 a copy of this letter along with a copy of the approved form_8693 should be sent to office no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on whether the low-income_housing property qualified or continues to qualify for the low-income_housing_credit under sec_42 this ruling is directed only at the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-146423-07 to your authorized representative in accordance with the power_of_attorney on file a copy of this letter is being sent s william p o’shea sincerely william p o’shea associate chief_counsel passthroughs and special industries enclosures cc copy of this letter copy for sec_6110 purposes
